Exhibit INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF EMBARQ CORPORATION FOR THE YEAR TO DATE PERIODS ENDED MARCH 31, 2 Page Reference Consolidated Balance Sheets as of March31, 2009 and December 31, 2008(Unaudited) F-2 Consolidated Statements of Operations and Comprehensive Income for the Year to Date Periods Ended March 31, 2009 and 2008 (Unaudited) F-3 Consolidated Statements of Cash Flows for the Year to Date Periods Ended March31, 2009 and 2008 (Unaudited) F-4 Consolidated Statement of Stockholders’ Equity for the Year to Date Period EndedMarch 31, 2009 (Unaudited) F-5 Condensed Notes to Consolidated Financial Statements (Unaudited) F-6 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS OF EMBARQ CORPORATION FOR THE YEARS ENDED DECEMBER 31, 2008, 2 Page Reference Report of KPMG LLP, Independent Registered Public Accounting Firm F-12 Consolidated Balance Sheets as of December31, 2008 and 2007 F-13 Consolidated Statements of Operations and Comprehensive Income (Loss) for the Years Ended December31, 2008, 2007 and 2006 F-14 Consolidated Statements of Cash Flows for the Years Ended December31, 2008, 2007 and 2006 F-15 Consolidated Statements of Stockholders’ Equity for the Years Ended December31, 2008,2007 and 2006 F-16 Notes to Consolidated Financial Statements F-17 EXPLANATORY NOTE On March 12, 2009, Embarq Corporation (Embarq) completed the sale of its wholly owned subsidiary, Embarq Logistics, Inc., pursuant to an agreement previously entered into on January 29, 2009.Consequently, the consolidated financial statements of Embarq for the three years ended December 31, 2008 have been retrospectively reclassified for all periods to report the financial results of Embarq Logistics’ third party wholesale distribution operations, which previously comprised the Logistics business segment, as discontinued operations pursuant to Statement of Financial Accounting Standards (SFAS) No. 144, Accounting for Impairment or Disposal of Long Lived Assets.See Note 1B, Discontinued Operations, of the Notes to Consolidated Financial Statements for the years ended December 31, 2008, 2007, and 2006 for additional information. F-1 EMBARQ CORPORATION CONSOLIDATED BALANCE SHEETS (UNAUDITED) (millions, except per share data) As of March 31, As of Dec. 31, 2009 2008 Assets Current assets Cash and equivalents $ 95 107 Accounts receivable, net of allowance for doubtful accounts of $55 and $54 444 494 Materials and supplies 51 52 Deferred tax assets 72 89 Prepaid expenses and other current assets 70 81 Current assets of discontinued operations - 67 Total current assets 732 890 Gross property, plant and equipment 20,960 20,946 Accumulated depreciation (13,709 ) (13,547 ) Net property, plant and equipment 7,251 7,399 Goodwill 25 27 Other assets 43 43 Noncurrent assets of discontinued operations - 12 Total $ 8,051 8,371 Liabilities and Stockholders’ Equity Current liabilities Current maturities of long-term debt $ 2 2 Accounts payable 245 279 Payroll and employee benefits 196 219 Accrued operating taxes 86 78 Deferred revenue 175 184 Accrued interest 139 58 Other current liabilities 52 42 Current liabilities of discontinued operations - 34 Total current liabilities 895 896 Noncurrent liabilities Long-term debt 5,288 5,743 Deferred income taxes 872 793 Benefit plan obligations 1,332 1,341 Other noncurrent liabilities 191 206 Total noncurrent liabilities 7,683 8,083 Stockholders’ equity Preferred stock, $.01 par value; 200 shares authorized; no shares issued - - Common stock, $.01 par value; 1,250 shares authorized; 154.6 and 154.2 sharesissued; 142.8 and 142.4 shares outstanding 2 2 Paid-in capital (193 ) (193 ) Retained earnings 1,062 986 Accumulated other comprehensive loss (898 ) (903 ) Treasury stock, 11.8 shares held in treasury (500 ) (500 ) Total stockholders’ equity (527 ) (608 ) Total $ 8,051 8,371 See accompanying Condensed Notes to Consolidated Financial Statements (Unaudited) F-2 EMBARQ CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (millions, except per share data) Year to Date March 31, 2009 2008 Net Operating Revenues $ 1,346 $ 1,456 Operating Expenses Cost of services and products 363 422 Selling, general and administrative 329 348 Depreciation 244 250 Total operating expenses 936 1,020 Operating Income 410 436 Interest expense (96 ) (104 ) Other income (expense), net 1 1 Income From Continuing Operations Before Income Taxes 315 333 Income tax expense (115 ) (119 ) Income From Continuing Operations 200 214 Loss from discontinued operations (net of income taxes) (2 ) (2 ) Loss on sale of discontinued operations (net of income taxes) (24 ) - Net Income $ 174 $ 212 Amortization (net of income taxes) of: Employee benefit plans prior service cost and actuarial losses 6 1 Cash flow derivative (1 ) (1 ) Comprehensive Income, Net of Income Taxes $ 179 $ 212 Basic Earnings per Common Share Continuing operations $ 1.40 $ 1.39 Discontinued operations (0.18 ) (0.01 ) Total $ 1.22 $ 1.38 Diluted Earnings per Common Share Continuing operations $ 1.39 $ 1.38 Discontinued operations (0.18 ) (0.01 ) Total $ 1.21 $ 1.37 Weighted Average Common Shares Outstanding Basic 143.2 153.8 Potentially dilutive shares under equity incentive plans 0.3 0.5 Diluted 143.5 154.3 See accompanying Condensed Notes to Consolidated Financial Statements (Unaudited) F-3 EMBARQ CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (millions) Year to Date March 31, 2009 2008 Operating Activities Net income $ 174 $ 212 Adjustments to reconcile net income to net cash provided by operating activities: Loss from operations and sale of discontinued operations 26 2 Depreciation 244 250 Provision for losses on accounts receivable 22 21 Deferred and noncurrent income taxes 79 (20 ) Stock-based compensation expense 6 9 Other, net 12 11 Changes in assets and liabilities: Accounts receivable 28 18 Materials and supplies and other current assets (3 ) (21 ) Accounts payable and other current liabilities 60 131 Noncurrent assets and liabilities, net (14 ) (26 ) Net cash provided by operating activities - continuing operations 634 587 Discontinued operations - 6 Net cash provided by operating activities 634 593 Investing Activities Capital expenditures (108 ) (179 ) Proceeds from construction reimbursements 3 2 Proceeds from sales of assets 7 2 Proceeds from sale of discontinued operations 12 - Net cash used by investing activities (86 ) (175 ) Financing Activities Principal payments on long-term debt (80 ) - Borrowings under revolving credit facility - 230 Repayments under revolving credit facility (375 ) (435 ) Proceeds from common stock issued 1 4 Repurchase of common stock - (115 ) Dividends paid to stockholders (100 ) (107 ) Tax effects of stock-based compensation (1 ) (3 ) Other, net (5 ) (9 ) Net cash used by financing activities (560 ) (435 ) Increase (Decrease) in Cash and Equivalents (12 ) (17 ) Cash and Equivalents at Beginning of Period 107 69 Cash and Equivalents at End of Period $ 95 $ 52 See accompanying Condensed Notes to Consolidated Financial Statements (Unaudited) F-4 EMBARQ CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (UNAUDITED) (millions, except per share data) Preferred Stock Common Stock Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Total Stockholders’ Equity January 1, 2009 Balance $ - $ 2 $ (193 ) $ 986 $ (903 ) $ (500 ) $ (608 ) Net income - - - 174 - - 174 Dividends to shareholders ($0.6875 per share) - - - (98 ) - - (98 ) Common stock issued - - 1 - - - 1 Stock-based compensation expense - - 6 - - - 6 Tax effects of stock-based compensation - - (1 ) - - - (1 ) Restricted stock units surrendered for tax withholding - - (6 ) - - - (6 ) Amortization (net of income taxes) of: Employee benefit plans prior service costand actuarial losses - 6 - 6 Cash flow derivative - (1 ) - (1 ) March 31, 2009 Balance $ - $ 2 $ (193 ) $ 1,062 $ (898 ) $ (500 ) $ (527 ) See accompanying Condensed Notes to Consolidated Financial Statements (Unaudited) F-5 EMBARQ CORPORATION CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) This information has been prepared according to Securities and Exchange Commission (SEC) rules and regulations. The consolidated interim financial statements of Embarq Corporation (Embarq) reflect all adjustments, consisting only of normal recurring accruals needed to fairly present Embarq’s consolidated financial position, results of operations and cash flows. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States were condensed or omitted. As a result, these consolidated financial statements should be read along with Embarq’s consolidated financial statements for the three years ended December31, 2008. Operating results for the 2009 year to date period do not necessarily represent the results that may be expected for the year ending December31, 2009. Note 1. Background and Basis of Presentation Background Embarq was incorporated in 2005 under the laws of Delaware and was formerly a wholly owned subsidiary of Sprint Nextel Corporation (Sprint Nextel). On May17, 2006, Embarq was established as a separate, stand-alone company upon its operations being spun off from Sprint Nextel. Embarq provides a suite of integrated communications services including local and long distance voice, data, high-speed Internet, satellite video, professional services and communications equipment to consumer and business customers primarily in local service territories in 18 states. Embarq also provides wholesale access to its local network and other communications services primarily to wireline and wireless service providers. As of March31, 2009, Embarq had approximately 15thousand active employees.
